Case 5:20-cv-05008-TLB Document 27      Filed 05/21/21 Page 1 of 1 PageID #: 427




                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF ARKANSAS
                          FAYETTEVILLE DIVISION


MICHAEL LEE CONN                                                       PLAINTIFF

V.                          CASE NO. 5:20-CV-5008

SHERIFF TIM HELDER and
MAJOR RANDELL DENZER                                              DEFENDA NTS


                                  JUDGMENT


     In accordance with the Opinion and Order filed this day, IT IS HEREBY ORDERED

AND ADJUDGED that this case is DISMISSED WITH PREJUDICE on summary judgment.

     IT IS SO ORDERED AND ADJUDGED on this 21st day of May, 2021.



                                     /s/ Timothy L. Brooks
                                     TIMOTHY L. BROOKS
                                     UNITED STATES DISTRICT JUDGE
